NOTE: This order is nonprecedentiai.
United States Court of Appeals for the Federa| Circuit
2009-3093 `
.JEVVEL |V|ARSHALL-|ViOSBY,
Petitioner,
V.
UN|TED STATES POSTAL SERViCE,
Respondent.
Petition for review of the Merit Systems Protection Board in
CHO752080296-|-1.
ON MOT|0N
0 R D E R
Jewel Marshai|-Mosby moves without opposition for leave to tile her corrected
reply brief out of time. '
Upon consideration thereof
|T |S ORDERED THAT:
The motion is granted. |Vlarsha||-Mosby’s corrected reply brief is due within 14
days of the date of filing of this order.
FOR THE COURT
AUG 2 7 2009 /s/ Jan Horbaiy
Date Jan Horba|y
C|erk
cc: David Rat0witz, Esq. °
.1efrrey o. Kiingman, Esq. W#E¥E§l §"W*
317 we 27 tons
.lAN HORBALY
CLERK